Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Response to Amendment
The amendment filed 08/09/2021 is entered and claims 1, 10, 16, and 17 have been amended and claims 18-19 cancelled.  Therefore, claims 1-17 and 20 are pending.
The amendment is sufficient in overcoming each previously indicated grounds of rejection noted in the Final Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 and 10/11/2021 were filed after the mailing date of the Final Office Action on 06/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-16 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 10, the recitation of “one of the first and second temperature sensors” renders the claim indefinite as “the first and second temperature sensors” lacks proper antecedent basis and it is unclear is the aforementioned sensors are intended to refer to the “at least one temperature sensor.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 9-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, and in view of Gaynor et al. (U.S. Publication 2007/0210062), hereinafter Gaynor, as evidenced by Schandel et al. (U.S. Publication 2013/0236614).
Regarding claim 1, Gill teaches a cooking system (title; Abstract; paragraphs 0004 and 0005) (Figures 1-7, cooking system 20) comprising: 
a housing (housing 22, lid 32 and lid 37) (para. 0048; “…the lid 32 is connectable to a surface of the container 24 and/or housing 22 to close off entry to the hollow interior 30 of the container 24…the cooking system 20 additionally includes a secondary lid 37 configured to removably couple to the housing 22 and/or container 24 to seal the hollow interior 30”) defining a hollow chamber (hollow interior 30-para. 0047) configured to receive food (food container 24 is receivable inside the hollow interior 30 and has an interior 33 “designed to receive and retain one or more consumable products, such as food products”-para. 0047); 
a controller (controller/processor 102; Fig. 12) configured to operate the cooking system (20) in a plurality of modes including a conductive cooking mode (para. 0058; “the first cooking mode employs first heating element 82 to perform conductive cooking operations. para. 0054; “controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86.”), 

    PNG
    media_image1.png
    494
    617
    media_image1.png
    Greyscale

Fig. 19 (showing temperature ranges for respective cooking modes)

a first temperature sensor (Fig. 12, sensor S) configured to monitor temperature in a first range operable by said controller to detect temperature in said hollow chamber during said conductive cooking mode (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in 
a second temperature sensor (second temperature sensor S) configured to monitor temperature in a second range, the second range being different from the first range (for instance, “air crisp,” “roast,” and “broil” have an associated temperature range of 400°F and 450°F, respectively which is more than the temperature range associated with slow cooking on “Lo”), operable by said controller to detect temperature in said hollow chamber during said convective cooking mode (as detailed above);
at least one vent (pressure release valve 51) in the housing for fluidly connecting the hollow chamber with an external environment (para. 0049; “configured to automatically open to release air from within the chamber formed between the secondary lid 37 and the container 24 when the pressure therein exceeds a predetermined threshold.”), the 
wherein said controller (102) is configured to receive an initial user input that initiates a first cooking mode comprising at least one of said conductive cooking mode and said convective cooking mode, and to automatically switch to a second cooking mode comprising the other one of said conductive cooking mode and said convective cooking mode (para. 0053; “The control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.”) (para. 0054; “Operation of the one or more inputs 94 will be described in more detail below. As shown in FIG. 12, a control system 100 of the cooking system 20 includes a controller or processor 102 for controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 Para. 0055; “In an exemplary embodiment, the at least one input 94 is operable to select one or more manual modes of operation of at least one of the heating elements 82, 84. Alternatively, or in addition, at least one input 94 is operable to select a stored sequence of operation of at least one heating element 82, 84. In some cases, the stored See also paragraph 0078 and 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…”).
Gill is silent on the at least one vent being actuated in response to a temperature detected by one of the first and second temperature sensors and the controller 

    PNG
    media_image2.png
    367
    509
    media_image2.png
    Greyscale

Fig. 1 of Schandel (indicated temperature ranges associated with slow cooking modes)

Schandel teaches a slow cooker and provides insight as to what one of ordinary skill in the art would define slow cooking on a “Lo” setting to mean.  Schandel states that (Fig. 1) slow cookers operate in several different modes including high heat setting “HS” and low heat setting “LS,” where in an “LS” mode (corresponding to “Lo”) temperatures reach approximately 100 °C (212°F) after long periods of time.  
Here, one of ordinary skill in the art would recognize that the slow cooking mode of Gill inherently includes a temperature range different from the temperature range of the convection mode.
Bang teaches that it is known in the art of cooking systems operable in different modes (para. 0001) for at least one vent (figure 1; steam discharge part 90b actuated by controller 120-para. 0032) (para. 0043; “the pressure-responsive operating part 90 includes a steam discharge part (e.g., solenoid valve) 90b that is opened and closed according to a control signal from the controller 120 and a pressure relief valve 90a having a weight that is vertically lifted according to the steam pressure inside the inner pot.”) to be actuated in response to a temperature detected by one of the first and second temperature sensors (para. 0102; “controller 120  controls the heating part 19c and/or the steam discharge part 90b to cook the selected menu…based on the sensing temperature from the temperature sensing part 116) (See also paragraphs 0125).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill with Bang, by substituting the vent actuated by a pressure control signal of Gill, with the vent actuated by a temperature control signal of Bang, for in doing so would amount to a simple substitution of art recognized pressure relief controls (pressure control signal vs. temperature control signal) performing the same function of opening and closing an pressure relief valve and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
	The combination of Gill and Bang teaches substantially the claimed limitation except for the controller automatically switching between cooking modes in response to a temperature sensed by at least one of the first and second temperature sensors.
	Gaynor teaches that it is known in the art of temperature controlled cooking systems (Abstract and para. 0001) (Figs. 1-4 and 6; controller 36 operatively attached to temperature probe 28) for the controller to automatically switch between cooking modes in response to a temperature sensed by the temperature probe (28) (para. 0043 and 0049; controller 36 actuates heating element 18 to cook a foodstuff, where the temperature probe 28 detects a temperature of the foodstuff and transmits such to controller 36.  The controller then compares the actual temperature to the set temperature and the heating element is controlled accordingly.  Upon the detected temperature being equal to or greater than the set temperature the controller automatically controls the heating element 18 to switch to a warming mode).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang, with Gaynor, by modifying the switching between modes of Gill, with the teachings of Gaynor, in order to provide an automatic means of controlling the heating element(s) during multiple modes for cooking such that the temperature of the food being cooked can be accurately controlled (Para. 0003, 0007, 0043, and 0049).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said controller is configured to switch between said conductive cooking mode and said convective cooking mode without further user input [automatic switching based on temperature, as detailed in Gaynor above].  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said temperature in said hollow chamber during said conductive cooking mode is less than 245°F [Gill, as evidenced by Schandel, 100 °C (212°F)].
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said temperature in said hollow chamber during said convective cooking mode is greater than 245 F [Gill; for instance, “air crisp,” “roast,” and “broil” have an associated temperature range of 400°F and 450°F].
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said initial user input is selection of a combination cooking mode. [Gill; paragraph 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence. For example, in the combination mode, a food item, such as a chicken for example, may be slowly cooked or pressure cooked via operation of the first heating element 82. Then, the second heating element 84 and the air movement device 86 may be operated to air fry the chicken to achieve a crispy exterior layer.”]  
Regarding claim 10, Gill teaches a cooking system (title; Abstract; paragraphs 0004 and 0005) (Figures 1-7, cooking system 20) comprising: 
a housing (housing 22, lid 32 and lid 37) (para. 0048; “…the lid 32 is connectable to a surface of the container 24 and/or housing 22 to close off entry to the hollow interior 30 of the container 24…the cooking system 20 additionally includes a secondary lid 37 configured to removably couple to the housing 22 and/or container 24 to seal the hollow interior 30”) defining a hollow chamber (hollow interior 30-para. 0047) configured to receive food (food container 24 is receivable inside the hollow interior 30 and has an interior 33 “designed to receive and retain one or more consumable products, such as food products”-para. 0047); 
a controller (controller/processor 102; Fig. 12) configured to operate the cooking system (20) in a plurality of modes including a conductive cooking mode (para. 0058; “the first cooking mode employs first heating element 82 to perform conductive cooking operations. Conductive cooking operations may generally be referred to as "wet cooking" operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sauteing.”) and a convective cooking mode (para. 0058; “…the second cooking mode employs the second heating element 84 to perform convective heating operations. Convective heating operations may generally be referred to as "dry cooking operations," which include any cooking mode that creates a "dry cooking environment" within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating…”) (para. 0054; “controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably 

    PNG
    media_image1.png
    494
    617
    media_image1.png
    Greyscale

Fig. 19 (showing temperature ranges for respective cooking modes)

at least one temperature sensor (Fig. 12, sensor S) operable by said controller to detect a temperature in said hollow chamber (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 
at least one vent (pressure release valve 51) and movable between an open and closed positions (para. 0049; “configured to automatically open to release air from within the chamber formed between the secondary lid 37 and the container 24 when the pressure therein exceeds a predetermined threshold.”), the controller being configured to move the at least one vent between the open and closed positions in response to a signal (para. 0059; “pressure relief valve 51 (see FIG. 6A) may be formed in the secondary lid 37, and may open to reduce the pressure within the enclosure to below the threshold. The pressure relief valve 51 may be configured to open automatically when the pressure is above the threshold, or the valve 51 may be coupled to the controller 102 and may be operable in response to a signal generated 
wherein said controller (102) is configured to receive an initial user input that initiates at least one of said conductive cooking mode and said convective cooking mode, and switch between said conductive cooking mode and said convective cooking mode (para. 0053; “The control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.”) (para. 0054; “Operation of the one or more inputs 94 will be described in more detail below. As shown in FIG. 12, a control system 100 of the cooking system 20 includes a controller or processor 102 for controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the Para. 0055; “In an exemplary embodiment, the at least one input 94 is operable to select one or more manual modes of operation of at least one of the heating elements 82, 84. Alternatively, or in addition, at least one input 94 is operable to select a stored sequence of operation of at least one heating element 82, 84. In some cases, the stored sequences may be particularly well suited for a given method of food preparation and/or for particular ingredients or types of ingredients. The plurality of stored sequences associated with the at least one input 94 may be stored within a memory accessible by the processor 102.”) (para. 0058; “The one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode. In an embodiment, the first cooking mode employs first heating element 82 to perform conductive cooking operations…”) (See also paragraph 0078 and 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…”).
Gill is silent on the at least one vent being actuated in response to a temperature detected by one of the first and second temperature sensors and the controller automatically switching between cooking modes in response to a temperature sensed by at least one of the first and second temperature sensors without further user input.
Bang teaches that it is known in the art of cooking systems operable in different modes (para. 0001) for at least one vent (figure 1; steam discharge part 90b actuated by controller 120-para. 0032) (para. 0043; “the pressure-responsive operating part 90 includes a steam discharge part (e.g., solenoid valve) 90b that is opened and closed according to a control signal from the controller 120 and a pressure relief valve 90a having a weight that is vertically lifted according to the steam pressure inside the inner pot.”) to be actuated in response to a temperature detected by one of the first and para. 0102; “controller 120  controls the heating part 19c and/or the steam discharge part 90b to cook the selected menu…based on the sensing temperature from the temperature sensing part 116) (See also paragraphs 0125).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill with Bang, by substituting the vent actuated by a pressure control signal of Gill, with the vent actuated by a temperature control signal of Bang, for in doing so would amount to a simple substitution of art recognized pressure relief controls (pressure control signal vs. temperature control signal) performing the same function of opening and closing an pressure relief valve and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
	The combination of Gill and Bang teaches substantially the claimed limitation except for the controller automatically switching between cooking modes in response to a temperature sensed by at least one of the first and second temperature sensors without further user input.
	Gaynor teaches that it is known in the art of temperature controlled cooking systems (Abstract and para. 0001) (Figs. 1-4 and 6; controller 36 operatively attached to temperature probe 28) for the controller to automatically switch between cooking modes in response to a temperature sensed by the temperature probe (28) without further user input (para. 0043 and 0049; controller 36 actuates heating element 18 to cook a foodstuff, where the temperature probe 28 detects a temperature of the foodstuff and transmits such to controller 36.  The controller then compares the actual temperature to the set temperature and the heating element is controlled accordingly.  Upon the detected temperature being equal to or greater than the set temperature the controller automatically controls the heating element 18 to switch to a warming mode).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang, with Gaynor, by modifying the switching between modes of Gill, with the teachings of Gaynor, in order to provide an automatic means of controlling the heating element(s) during multiple modes for cooking such that the temperature of the food being cooked can be accurately controlled (Para. 0003, 0007, 0043, and 0049).
Regarding claim 11, the primary combination, as applied in claim 10, teaches each claimed limitation.  Gill teaches wherein said at least one temperature sensor further comprises: a first temperature sensor operable by said controller to detect temperature in said hollow chamber during said conductive cooking mode; and a second temperature sensor operable by said controller to detect temperature in said hollow chamber during said convective cooking mode (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for 
Regarding claim 16, the primary combination, as applied in claim 11, teaches each claimed limitation including wherein the first temperature sensor is configured to monitor temperature in a first range, the second temperature sensor configured to monitor temperature in a second range, and the second range is different from the first range.  
Specifically, Gill teaches temperature values, with respect to convective modes, such as “air crisp,” “roast,” and “broil” having an associated temperature range of 400°F and 450°F.  These values are more than the temperature range associated with slow cooking on “Lo,” which is a conductive cooking mode.

    PNG
    media_image2.png
    367
    509
    media_image2.png
    Greyscale

Fig. 1 of Schandel (indicated temperature ranges associated with slow cooking modes)

Schandel teaches a slow cooker and provides insight as to what one of ordinary skill in the art would define slow cooking on a “Lo” setting to mean.  Schandel states that (Fig. 1) slow cookers operate in several different modes including high heat setting “HS” and low heat setting “LS,” where in an “LS” mode (corresponding to “Lo”) temperatures reach approximately 100 °C (212°F) after long periods of time.  
Here, one of ordinary skill in the art would recognize that the slow cooking mode of Gill inherently includes a temperature range different from the temperature range of the convection mode, in which the first and second temperature sensors monitor the temperature as claimed.
Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, and in view of Gaynor et al. (U.S. Publication 2007/0210062), hereinafter Gaynor, and in further view of Delrue et al. (U.S. Publication 2018/0220842).
Regarding claim 5, the primary combination, as applied to claim 1 teaches each claimed limitation except for the temperature sensors being negative temperature coefficient temperature sensors.
Delrue teaches that it is known in the art of cooking systems (para. 0001) (para 0012 and 0013, cooking process includes separate modes comprising cooking at a first set-point value and a second-set point value) to use negative temperature coefficient temperature sensors (Para. 0070; NTC sensor for temperature control) (See also paragraphs 0017 and 0019; first set point value is between 80°C and 150°C and the second set point value is between 100°C and 200°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Delrue, by substituting the first and second temperature sensors of Gill, with the NTC sensors of Delrue, for in doing so would amount to a simple substitution of art recognized temperature sensors performing the same function of sensing temperature. (See MPEP 2144.06-II).
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 180°F and 245°F. [(See Gill, as evidenced by Schandel.  Conductive cooking temperature of about 212°F) (See Delrue, first set point value of 80-150°C, which converts to 176-302°F)].
Regarding claim 7, the primary combination, as applied to claim 5, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 245°F and 450°F. [(See Gill  Convective cooking temperature of about of 400°F and 450°F) (See Delrue, second set point value of 100-200°C, which converts to 212-392°F)].
Regarding claim 13, the primary combination, as applied to claim 11, teaches each claimed limitation except for the at least one temperature sensor being negative temperature coefficient temperature sensors.
Delrue teaches that it is known in the art of cooking systems (para. 0001) (para 0012 and 0013, cooking process includes separate modes comprising cooking at a first set-point value and a second-set point value) to use negative temperature coefficient temperature sensors (Para. 0070; NTC sensor for temperature control) (See also paragraphs 0017 and 0019; first set point value is between 80°C and 150°C and the second set point value is between 100°C and 200°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Delrue, by substituting the first and second temperature sensors of Gill, with the NTC sensors of Delrue, for in doing so would amount to a simple substitution of art recognized temperature sensors performing the same function of sensing temperature. (See MPEP 2144.06-II).
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 180°F and 245°F. [(See Gill, as evidenced by Schandel.  Conductive cooking temperature of about 212°F) (See Delrue, first set point value of 80-150°C, which converts to 176-302°F)].
Regarding claim 15, the primary combination, as applied to claim 11, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 245°F and 450°F. [(See Gill  Convective cooking temperature of about of 400°F and 450°F) (See Delrue, second set point value of 100-200°C, which converts to 212-392°F)].
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, and in view of Gaynor et al. (U.S. Publication 2007/0210062), hereinafter Gaynor, and in further view of Li et al. (U.S. Publication 2019/0298100), hereinafter Li.
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation including detecting the temperature within said hollow chamber being equal to a predetermined threshold associated with the first temperature sensor (as detailed in claim 1, using the temperature sensor(s) to detect temperature would necessarily mean that the detected temperature is equal to a particular threshold of that sensor.).  
Additionally, Gill states, in paragraph 0054, that the “processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.” Gill continues, in paragraph 0058, that “the first cooking mode employs first heating element 82 to perform conductive cooking operations” and “the second cooking 
However, Gill is silent on the switching between operation of said first temperature sensor and said second temperature sensor being in response to the detection from the first temperature sensor.
Li teaches that it is known in the art of temperature controlling of cooking systems (para. 0002) (para. 0007; controlling heating temperature of electric cooker including a bottom temperature sensing bulb and a top temperature sensing bulb) (para. 0020; the cooking system comprises “a heating plate, a bottom temperature sensing bulb, a top temperature sensing bulb and a controller; the heating plate is disposed in Fig. 3) (para. 0068; “Step S360, when it is detected that the temperature of the bottom temperature sensing bulb is higher than 85°C., and is lower than or equal to 120°C., it is determined that the electric rice cooker is in a boiling stage at present.”) (para. 0070; “Step S380, when the electric rice cooker Para. 0071; “Step S390, whether a phenomenon that the temperature of the bottom temperature sensing bulb is higher than or equal to 108°C. and the temperature of the top temperature sensing bulb is lower than 90°C. exists is judged. If yes, a step S3100 is executed; and if no, a step S3120 is executed.”) (para. 0072; “S3100, the heating plate is controlled to stop heating, and the temperature of the bottom temperature sensing bulb is acquired continuously.”) [Here, Li teaches using the bottom temperature sensing bulb to determine whether the temperature is higher than 85°C and lower than or equal to 120°C.  This information is then used to activate the top temperature sensing bulb and, together with the bottom temperature sensing bulb, temperatures are respectively acquired. In this case, switching occurs from the bottom temperature sensing bulb to the top and bottom temperature sensing bulbs in response to information from the bottom temperature sensing bulb].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Li, by adding to the switching between the first and second temperature sensors of Gill, with the teachings of Li, in order to provide an accurate means of controlling the temperature of the cooking system during operation such that the food may be cooked precisely (para. 0026).
Regarding claim 12, the primary combination, as applied to claim 11, teaches each claimed limitation including detecting the temperature within said hollow chamber.
Additionally, Gill states, in paragraph 0054, that the “processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.” Gill continues, in paragraph 0058, that “the first cooking mode employs first heating element 82 to perform conductive cooking operations” and “the second cooking mode employs the second heating element 84 to perform convective heating operations.” Gill further states, in paragraph 0080, that “…the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that 
However, Gill is silent on the switching between operation of said first temperature sensor and said second temperature sensor being in response to the detection from the first temperature sensor.
Li teaches that it is known in the art of temperature controlling of cooking systems (para. 0002) (para. 0007; controlling heating temperature of electric cooker including a bottom temperature sensing bulb and a top temperature sensing bulb) (para. 0020; the cooking system comprises “a heating plate, a bottom temperature sensing bulb, a top temperature sensing bulb and a controller; the heating plate is disposed in an electric rice cooker main body, and is configured to heat the liner of the electric rice cooker; the bottom temperature sensing bulb is disposed at a bottom of the electric rice cooker main body, and is configured to collect a bottom temperature of the liner; the top temperature sensing bulb is disposed on a pot cover of the electric rice cooker, and is configured to collect a temperature at the pot cover; a first input end of the controller is electrically connected with the bottom temperature sensing bulb; a second input end of Fig. 3) (para. 0068; “Step S360, when it is detected that the temperature of the bottom temperature sensing bulb is higher than 85°C., and is lower than or equal to 120°C., it is determined that the electric rice cooker is in a boiling stage at present.”) (para. 0070; “Step S380, when the electric rice cooker is in the boiling stage, temperatures of the bottom temperature sensing bulb and a top temperature sensing bulb are acquired according to a second preset cycle. For example, the second preset cycle may be 10 s. Certainly, the second preset cycle may also be other preset cycles. The second preset cycle may be same with the first preset cycle, and may also be different.”) (Para. 0071; “Step S390, whether a phenomenon that the temperature of the bottom temperature sensing bulb is higher than or equal to Here, Li teaches using the bottom temperature sensing bulb to determine whether the temperature is higher than 85°C and lower than or equal to 120°C.  This information is then used to activate the top temperature sensing bulb and, together with the bottom temperature sensing bulb, temperatures are respectively acquired. In this case, switching occurs from the bottom temperature sensing bulb to the top and bottom temperature sensing bulbs in response to information from the bottom temperature sensing bulb].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Li, by adding to the switching between the first and second temperature sensors of Gill, with the teachings of Li, in order to provide an accurate means of controlling the temperature of the cooking system during operation such that the food may be cooked precisely (para. 0026).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang.
Regarding claim 17, Gill teaches a cooking system (title; Abstract; paragraphs 0004 and 0005) (Figures 1-7, cooking system 20) comprising: 
a housing (housing 22, lid 32 and lid 37) (para. 0048; “…the lid 32 is connectable to a surface of the container 24 and/or housing 22 to close hollow interior 30-para. 0047) configured to receive food (food container 24 is receivable inside the hollow interior 30 and has an interior 33 “designed to receive and retain one or more consumable products, such as food products”-para. 0047); 
a controller (controller/processor 102; Fig. 12) configured to operate the cooking system (20) in a plurality of modes including a pressure cooking mode (para. 0058; “the first cooking mode employs first heating element 82 to perform conductive cooking operations. Conductive cooking operations may generally be referred to as "wet cooking" operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sauteing.”) and a convective cooking mode (para. 0058; “…the second cooking mode employs the second heating element 84 to perform convective heating operations. Convective heating operations may generally be referred to as "dry cooking operations," which include any cooking mode that creates a "dry cooking environment" within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating…”) (para. 0054; “controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 

    PNG
    media_image1.png
    494
    617
    media_image1.png
    Greyscale

Fig. 19 (showing temperature ranges for respective cooking modes)

a first temperature sensor (Fig. 12, sensor S) operable by said controller to detect temperature in said hollow chamber during said pressure cooking mode (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and 
a second temperature sensor (second temperature sensor S) operable by said controller to detect temperature in said hollow chamber during said convective cooking mode (as detailed above);
at least one vent (pressure release valve 51) in the housing having an open position and a closed position (para. 0049; “configured to automatically open to release air from within the chamber formed between the secondary lid 37 and the container 24 when the pressure therein exceeds a predetermined threshold.”), the controller being configured to move the at least one vent between open and closed 
wherein said controller (102) is configured to receive an initial user input that initiates at least one of the pressure cooking mode and the convective cooking mode, and to automatically switch between operation of the first temperature sensor and the second temperature sensor following the initial user input (para. 0053; “The control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.”) (para. 0054; “Operation of the one or more inputs 94 will be described in more detail below. As shown in FIG. 12, a control system 100 of the cooking system 20 includes a controller or processor 102 for controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some Para. 0055; “In an exemplary embodiment, the at least one input 94 is operable to select one or more manual modes of operation of at least one of the heating elements 82, 84. Alternatively, or in addition, at least one input 94 is operable to select a stored sequence of operation of at least one heating element 82, 84. In some cases, the stored sequences may be particularly well suited for a given method of food preparation and/or See also paragraph 0078 and 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…”).
Gill is silent on the at least one vent being actuated in response to a temperature detected by one of the first and second temperature sensors.
Bang teaches that it is known in the art of cooking systems operable in different modes (para. 0001) for at least one vent (figure 1; steam discharge part 90b actuated by controller 120-para. 0032) (para. 0043; “the pressure-responsive operating part 90 includes a steam discharge part (e.g., solenoid valve) 90b that is opened and closed according to a control signal from the controller 120 and a pressure relief valve 90a having a weight that is vertically lifted according to the steam pressure inside the inner pot.”) to be actuated in response to a temperature detected by one of the first and second temperature sensors (para. 0102; “controller 120  controls the heating part 19c and/or the steam discharge part 90b to cook the selected menu…based on the sensing temperature from the temperature sensing part 116) (See also paragraphs 0125).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill with Bang, by substituting the vent actuated by a pressure control signal of Gill, with the vent actuated by a temperature control signal of Bang, for in doing so would amount to a simple substitution of art recognized pressure relief controls (pressure control signal vs. temperature control signal) performing the same function of opening and closing an pressure relief valve and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, as evidenced by Hoffman (U.S. Publication 2010/0310733) and/or Glucksman et al. (U.S. Publication 2018/01553329).
Regarding claim 20, the primary combination, as applied to claim 17, teaches each claimed limitation including wherein the first temperature sensor is configured to monitor temperature in a first range, the second temperature sensor is configured to Here, Gill teaches using the first and second temperature sensors to monitor temperature.  The temperature being monitored, necessarily, occurs in respective ranges depending on the cooking mode.  For instance, the temperatures indicated in Fig. 19).  Gill teaches that for convective cooking (for instance “air crisp”) the associated temperature range is 300-400°F.  Gill is silent on the temperatures associated with the pressure cooking mode and is, therefore, silent on the second range being different from the first range.
Hoffman teaches, in the art of pressuring cooking (para. 0001 and 0021), that the “temperature inside the pressure cooker is limited to the boiling point of the water (i.e., 250°F at 15 psi)” (para. 0025).

    PNG
    media_image3.png
    166
    413
    media_image3.png
    Greyscale

Table 1 of Hoffman (detailing temperatures within a pressure cooker)

	Hoffman further shows various temperatures at corresponding temperatures inside the pressure cooker.  Here, since Hoffman states that the temperature inside the pressure cooker is limited to the boiling point of water, the pressure cooking mode of Gill inherently teaches a temperature range that is different from the temperature range of the convective cooking mode.
	Similarly, Glucksman also states that “pressure cookers reach internal temperatures of approximately 120 degrees Centigrade (248F)” and “roasters are designed to reach internal cooking temperatures of 250 C (482F),” where such “higher 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761